Citation Nr: 0834656	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  03-07 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for additional cardiovascular disability, 
including hypertension and transient ischemic attacks (TIAs), 
as a result of medication issued by the Department of 
Veteran's Affairs on March 22, 2001.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the above claim.  The veteran was 
afforded a personal hearing before a hearing officer at the 
RO in September 2002 and the undersigned in January 2005.  
Transcripts of the hearings are of record.

In April 2005, the Board remanded the present matter for 
additional development and due process concerns.  In April 
2006, the Board issued a decision denying the benefit on 
appeal.  The veteran appealed the denial to the United States 
Court of Appeals for Veterans Claims (Court).  In February 
2008, the Court issued a Memorandum Decision vacating the 
Board's decision and remanding the claim to the Board for 
readjudication.  

In his argument to the Court, the veteran claimed that his 
depression claim remains pending.  The record shows that the 
RO denied entitlement to compensation under 38 U.S.C. 1151 
for depression in April 2002.  In May 2002, the veteran 
submitted a notice of disagreement with that denial.  
However, in a signed statement submitted on VA Form 21-4138 
and received at the RO on September 19, 2002, the veteran 
stated that he withdrew the appeal of the denial of 
depression.  See 38 C.F.R. § 20.204 (2007).  Therefore, that 
issue is not in appellate status and the Board will not 
address it further.  

In a statement received in April 2006, the veteran requested 
service connection for cardiovascular trouble and diabetes 
mellitus as residuals of Agent Orange exposure, peripheral 
neuropathy, and back pay for a 100% rating for post traumatic 
stress disorder (PTSD), as well as a higher rating for 
hearing loss.  These matters are referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's claim for 38 U.S.C.A. § 1151 benefits was 
submitted in September 2001.  For claims filed on or after 
October 1, 1997, compensation under 38 U.S.C.A. § 1151 shall 
be awarded for a qualifying additional disability as caused 
by improper VA treatment.  For purposes of this section, a 
disability is a qualifying additional disability if the 
disability was not the result of the veteran's willful 
misconduct and the disability was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility and the 
proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable.  38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2007).  A 
determination of the additional disability includes 
consideration of pathology prior to, during, and after VA 
treatment.

In March 22, 2001, the veteran was issued two bottles of VA-
prescribed medications by mail.  These were reportedly 
labeled Trazodone (100 mg tablets) and Sertraline (100 mg 
tablets).  It is further undisputed that the bottles were not 
properly labeled.  VA officials stated that he received 
Trazodone in the bottle labeled Sertraline, and Sertraline in 
the bottle labeled Trazodone. The veteran contends, however, 
that Sertraline was contained in both bottles, including the 
bottle labeled Trazodone, and that taking the excessive dose 
of Sertraline caused him to have hypertension and TIAs.  

In a February 2006 statement, the veteran indicated that he 
had won his tort claim in August 2005 regarding his 
hypertension and the administration of the medication in 
question.  A July 2007 letter from the VA Office of Regional 
Counsel in Waco, Texas, indicates that VA agreed to pay the 
veteran $20,000.00 in settlement of his administrative tort 
claim.  Other than this notice of payment, there is no other 
evidence from this tort claim currently of record.  VA's 
decision to settle the tort claim implies that there may be 
further evidence relevant to the issue on appeal that is not 
currently associated with the claims file.

The veteran also indicated in his February 2006 statement 
that he wished VA to obtain records from December 2004 from 
the Greenville Presbyterian Hospital and reports from Dr. 
Henry Underwood in Greenville, Texas.  VA has not attempted 
to obtain these records.  As VA has been put on notice as to 
the existence of these records, there is an obligation to 
seek records of this treatment.  38 U.S.C.A. § 5103A(b) (West 
2002).  On remand, any recent VA treatment records should 
also be obtained, and the veteran should be provided notice 
as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Accordingly, the case is remanded for the following actions:

1.  Provide notice as required by 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Make arrangements to obtain the 
veteran's treatment records from the 
North Texas Healthcare System, dated from 
February 2007 forward.

3.  Contact the VA General Counsel and 
obtain all records pertaining to the 
veteran's claim pursuant to the Federal 
Tort Claims Act.  

4.  Make arrangements to obtain the 
veteran's treatment records from 
Greenville Presbyterian Hospital and Dr. 
Henry Underwood in Greenville, Texas, 
dated from December 2004 forward.  

5.  After completing the above actions, 
readjudicate the veteran's claim, taking 
into consideration any and all evidence 
that has been added to the record.  If 
the benefit on appeal remains denied, the 
veteran and his representative must be 
provided a supplemental statement of the 
case and given an appropriate opportunity 
to respond.  Thereafter, the case must be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

